 

Case 1:18-cr-04166-JBM Document18 Filed 03/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT A4BUQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO MAR 1 9 2019
UNITED STATES OF AMERICA, ) MITCHELL R. ELFERS
5 CLERK
Plaintiff, )
)
vs. ) Cr. No. 18-CR-04166-JB
)
CARLANDREW ERIACHO, )
)
Defendant. )

UNITED STATES’ PROFFER OF EVIDENCE AT TRIAL

The United States respectfully submits that, were this matter to proceed to trial, the
United States would prove the following facts beyond a reasonable doubt:
1. On or about September 6, 2017, on BIA Route Road 122, at approximately mile
post 2.1, in Ramah, New Mexico, which is within the exterior boundaries of the
Navajo Nation, and therefore Indian County as defined by Federal Law,

Defendant was driving a vehicle while under the influence of alcohol.

2. Defendant and Jane Doe, along with their brother, were drinking alcohol
throughout the day.
3. Defendant and Jane Doe are enrolled members of the Navajo Nation and

“Indians” as defined by federal law.

4. In addition to operating the vehicle while under the influence of alcohol,
Defendant was also speeding well above the posted speed limit of 30 miles per
hour when he lost control of the vehicle and it crashed.

5. As a result of the manner in which Defendant was driving, Jane Doe was ejected

from the vehicle and she died.
 

 

I certify that I served a copy of the
foregoing pleading upon Counsel for

Case 1:18-cr-04166-JBM Document 18 Filed 03/13/19 Page 2 of 2

Defendant,by e-mail.

 

D

id P. Cowen
systant United States Attorney

Respectfully submitted,

JOHN C. ANDERSO
United States Att

 

 

AWID P. COWEN
Asgistant United States Attorney
2M Third St. NW, Suite 900
Ibuquerque, NM 87102
(505) 346-7274
(505) 246-7296 fax
